In a negligence action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County (Demarest, J.), entered January 16, 1997, which, after a nonjury trial, is in favor of the plaintiff and against him in the total sum of $144,982.60.
Ordered that the judgment is affirmed, with costs.
Under the circumstances of this case, it was not an improvident exercise of discretion for the Supreme Court to deny the defendant’s application for an adjournment on the eve of trial in order to conduct an independent medical examination of the plaintiff and to obtain counsel for trial.
*507The evidence was legally sufficient to support a verdict in favor of the plaintiff (see, Cohen v Hallmark Cards, 45 NY2d 493). The testimony of the plaintiff and her witness was not incredible as a matter of law. Furthermore, the trial court’s conclusion that the proximate cause of the plaintiffs injury was a defective barrier with metal prongs sticking out, which the defendant maintained in an unlit parking lot and over which the plaintiff fell, was based on a fair interpretation of the evidence (see, Thoreson v Penthouse Intl., 80 NY2d 490; Greenberg v Behlen, 220 AD2d 720).
Thompson, J. P., Joy, Gold-stein and Luciano, JJ., concur.